DETAILED ACTION
1.	Claims 1, 4, 10-14, 17, 37-38, 47-51 are pending in the instant application. 
	Applicant's election without traverse of group VI, claims 1, 4, 10-14, 17, 37-38, 47-51 where in a T-type calcium channel antagonist MK-8998 having the structure as below:

    PNG
    media_image1.png
    125
    330
    media_image1.png
    Greyscale

 in the reply filed on 03/22/2021 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 4, 10-14, 17, 37-38, 47-51 in part wherein T-type calcium channel antagonist MK-8998 having the structure as below:

    PNG
    media_image1.png
    125
    330
    media_image1.png
    Greyscale
are examined. The remaining subject matter of claims 1, 4, 10-14, 17, 37-38, 47-51 are withdrawn per 37 CFR 1.142(b). 
2.			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10-14, 17, 37-38, 47-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bezencon et al., Chimia (2017), 71(10), 722-729.  Bezencon et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image2.png
    292
    767
    media_image2.png
    Greyscale
, which anticipates the instant claims. The above compound discloses on page 723, figure 2, compound 3, which can be used T-type calcium channel blockers.  Therefore, the instant claims are anticipated by Bezencon et al.
3.   Claims 1, 4, 10-14, 17, 37-38, 47-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maricich et al., WO 2017070680.  Maricich et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image2.png
    292
    767
    media_image2.png
    Greyscale
, which anticipates the instant claims. The above compound discloses on page 15, compound MK-8998, which can be used T-type calcium channel blockers and treating Angelman syndrome and Prader Willi syndrome.  Therefore, the instant claims are anticipated by Maricich et al.
4.   Claims 1, 4, 10-14, 17, 37-38, 47-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegrist et al., Journal of Medicinal Chemistry (2016), 59(23), 10661-10675.  Siegrist et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image2.png
    292
    767
    media_image2.png
    Greyscale
, which anticipates the instant claims. The above compound discloses on page .
5.   Claims 1, 4, 10-14, 17, 37-38, 47-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reger et al., Bioorganic & Medicinal Chemsitry Letters (2011), 21(6), 1692-1696. Reger et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image2.png
    292
    767
    media_image2.png
    Greyscale
, which anticipates the instant claims. The above compound discloses on page 1694, table 4, compound 33, which can be used T-type calcium channel blockers.  Therefore, the instant claims are anticipated by Reger et al.
6.   Claims 1, 4, 10-14, 17, 37-38, 47-51 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Barrow et al., US 7875636. Barrow et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image2.png
    292
    767
    media_image2.png
    Greyscale
, which anticipates the instant claims. The above compound discloses on column 39, Example 16, which can be used T-type calcium channel blockers and treating diseases in which T-type calcium channel are involved.  Therefore, the instant claims are anticipated by Barrow et al.	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/